Order issued August 22, 2013




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                        ————————————
                           NO. 01-12-01054-CV
                        ———————————
   MILLENNIUM ENERGY GROUP, LLC AND CRAIG N. KITCHEN,
                       Appellant
                                   V.
 JOHN J. NORKUS, JR., ENSIGN INVESTMENTS, LLC, JON WASHAM,
     MIKE R. GILBERT AND RUTH LEWIS WASHAM, Appellees



                 On Appeal from the 190th District Court
                         Harris County, Texas
                     Trial Court Case No. 1201796



               MEMORANDUM ORDER OF DISMISSAL

     E.R. (Ned) Turnbull, counsel for appellants, Millennium Energy Group,

LLC (“Millennium”) and Craig N. Kitchen, has filed a motion to withdraw as
appellate counsel. On June 27, 2013, this Court granted Turnbull’s motion to

withdraw. Because a corporation may be represented only by a licensed attorney

in the prosecution of its appeal, Millennium is required to retain licensed counsel if

it desires to prosecute its appeal. See Moore v. Elektro-Mobile Technik GmbH,

874 S.W.2d 324, 327 (Tex. App.—El Paso 1994, writ denied). We ordered that

any new counsel representing Millennium in this appeal file a notice of

representation with the Clerk of this Court by July 19, 2013, and, we notified

Millennium that if no such notice was filed, its appeal would be dismissed. No

such notice has been filed.

      We DISMISS Millennium’s appeal. See TEX. R. APP. P. 42.3(b). Kitchen’s

appeal remains on the Court’s docket.

      It is so ORDERED.


                                  PER CURIAM


Panel consists of Justices Jennings, Brown, and Huddle.




                                          2